Citation Nr: 1423994	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified before the undersigned in a hearing at the RO in June 2012.  A transcript of the hearing was reviewed prior to this decision.


FINDINGS OF FACT

1. The Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total disability.

2. The Veteran had in-patient treatment for PTSD from January 19, 2011 to February 9, 2011 and from July 10, 2012 to August 9, 2012.


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a 100 percent rating for the periods from January 19, 2011 to February 9, 2011 and from July 10, 2012 to August 9, 2012 have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2011, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  This notice was prior to a decision on his claim and explained how ratings were assigned.  Therefore, no additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for the Veteran's PTSD in May 2011.  There is no assertion or indication that the examination was inadequate.  Rather, it addressed the pertinent rating criteria.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the July 2012 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's PTSD symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, The criteria for 50 percent rating are: 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The manifestations of the Veteran's PTSD most closely approximate the criteria for a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.

During the Board hearing, the Veteran reported having nightmares and sleep problems, anxiety and panic symptoms, anger, problems in crowds, forgetfulness, saddened mood, and occasional road rage.  He also endorsed vague thoughts of wanting to harm people, without acting on those impulses.  During July 2011 VA treatment, the examiner noted flat affect, little interest in activities, overeating, and feelings of hopelessness.  Treatment records dated in July 2012 recorded continued nightmares and sleep problems, low energy, depression, intrusive thoughts, avoidance, and difficulty in crowds.  Based on his overall symptoms, his occupational and social functioning is impaired with reduced reliability and productivity.

The Veteran's PTSD symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas or total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9411.  During the Board hearing and May 2011 VA examination, the Veteran reported having a good relationship with his sons and having a decent relationship with his wife.  He and his wife have been separated since 1994 but remain friends, and he was living with her during the May 2011 examination.  During the VA examination, he reported being close with his sisters but not seeing them often because they live far away.  The Veteran reported not having friends because they were involved in drugs and he has chosen to improve his lifestyle.  See VA Examination, Board Hearing.  This statement shows good judgment and also that his PTSD symptoms have not prevented him from making friends in the past.  He enjoys watching sports and cowboy movies.  See id.  He reported going to church and AA meetings occasionally during the VA examination.

During the Board hearing, the Veteran reported some symptoms associated with a 70 percent disability, such as violent thoughts, impulsive behavior, and lack of concern for personal hygiene.  He had thoughts of retaliation when people agitate him.  VA treatment records consistently show negative responses on suicide screenings and when the Veteran was asked about suicidal or homicidal ideations.  The Veteran reported feeling angry toward others and following them in his car but he had never been violent.  The VA examination in May 2011 and an evaluation in July 2012 noted acceptable or good grooming.  As such, these symptoms appear to be infrequent and not indicative of impairment with deficiencies in most areas.  The May 2011 VA examination noted no hallucinations, no panic attacks, normal speech, and no obsessive thinking or ritualistic behavior.  The Veteran mentioned checking the locks at night but this does not appear to be the kind of behavior that interferes with routine activities.  Moreover, the July 2012 VA evaluation recorded fair judgment and insight, goal-directed, linear thought process, and pretty good mood.  

The Veteran is unemployed.  He reported daydreaming and difficulty concentrating in his most recent job as a truck driver.  He reported his lack of concentration as giving him problems in jobs but not having conflict with employers or other employees or disciplinary action.  These symptoms appear indicative of reduced reliability and productivity, or a 50 percent rating.  The Veteran is able to manage his finances.  See VA Examination.  During the majority of the period on appeal, he lived alone and cared for himself successfully.  He also supports his two sons in college.  See VA Treatment, VA Examination.  The Veteran was assigned Global Assessment of Functioning (GAF) scores of 50, 60, 48-50, and 61 during VA treatment and the examination.  GAF scores of 60 are assigned for moderate symptoms or moderate difficulty in functioning, while GAF scores of 48 or 50 are indicative of more serious symptoms or serious impairment in functioning.  See DSM-IV.  The GAF scores are not consistent enough to be very probative.  Further, GAF scores are not dispositive but just one factor to be considered in the rating analysis.  Based on the Veteran's good relationships with his family, ability to care for himself, ability to support his family, and symptoms that do not prevent his daily functioning, his PTSD does not rise to the level of 70 or 100 percent disability.     

The Board finds that staged ratings are appropriate to account for the periods of in-patient treatment the Veteran had for his psychiatric conditions.  See Hart, 21 Vet. App. at 509-10.  While the Veteran's PTSD symptoms generally do not rise to the level of 100 percent disability, 100 percent disability is warranted for the periods of in-patient treatment for drug counselling and PTSD when he was unable to work.

The Veteran was treated at VA in an in-patient substance abuse program from January 19, 2011 to February 9, 2011 and again from July 10, 2012 to August 9, 2012.  During that time, he also received regular counseling and in-patient treatment for PTSD.  The Board cannot distinguish the need for in-patient treatment for the Veteran's nonservice-connected substance abuse from that for his service-connected PTSD.  As such, 100 percent disability is appropriate for the periods from January 19, 2011 to February 9, 2011 and from July 10, 2012 to August 9, 2012.    

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders is intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence supports a 50 percent rating for PTSD, but not higher, for all periods on appeal except those from January 19, 2011 to February 9, 2011 and from July 10, 2012 to August 9, 2012 when 100 percent is warranted.  See 38 C.F.R. § 4.130.  As such, the benefit of the doubt doctrine is inapplicable and a higher rating must be denied.  See 38 C.F.R. § 4.3.



ORDER

A 50 percent rating for the period from December 30, 2013 to January 18, 2011 and August 10, 2012 forward, and a 100 percent rating from January 19, 2011 to February 9, 2011 and from July 10, 2012 to August 9, 2012 for PTSD is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


